Citation Nr: 0725516	
Decision Date: 08/16/07    Archive Date: 08/22/07

DOCKET NO.  06-22 268	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for multiple sclerosis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1990 to 
September 1993 and in the Army National Guard until January 
2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the above claim.

In June 2007, the veteran was afforded a personal hearing 
before the undersigned.  A transcript of the hearing is of 
record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration.

During the June 2007 personal hearing, the veteran reported 
that he was receiving Social Security disability benefits and 
Workers' Compensation for his multiple sclerosis.  There is 
no indication of record that an attempt was made to obtain 
the veteran's records from the Social Security Administration 
(SSA) or any records associated with a Workers' Compensation 
award.  This should be accomplished on remand.

Other potentially relevant records should also be obtained.  
For example, Jeff A. Benjamin, D.O. has provided statements 
showing that he treated the veteran for multiple sclerosis, 
but his actual treatment records have not been obtained.  The 
veteran was also treated for multiple sclerosis at the 
Medical University of South Carolina and by Dr. Gammon.  
These records should be requested on remand.

Further, it is not clear whether the veteran's complete 
National Guard records have been obtained.  The veteran 
stated that he had continuous National Guard service from 
October 1993 to January 2004.  He stated that he belonged to 
three different units, i.e., the field artillery unit in 
Georgetown, South Carolina (HHB 4th BN 178th FA); 612th 
Engineer Unit from Tiffin, Ohio; and the file artillery unit 
from Dove Street Armory in Richmond, Virginia.  See Statement 
in Support of Claim, dated May 14, 2004, with attachments.  
Records have been obtained from the Virginia National Guard 
only, and it is unclear whether they contain complete records 
from prior units.  Therefore, additional development is 
warranted.

Finally, on remand the veteran should be afforded a VA 
examination to determine the date of onset of his multiple 
sclerosis.  See 38 C.F.R. § 3.159(c)(4).  It is noted that 
the veteran failed to report for a prior VA examination 
scheduled in April 2004.  See 38 C.F.R. §§ 3.326, 3.655.  The 
veteran is hereby notified that the duty to assist is not 
always a one-way street.  If he wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Request verification of the complete 
dates of the veteran's service, as well 
as the type of service during each 
period of enlistment, i.e., whether it 
was active duty, active duty for 
training, or inactive duty for training.  
All periods of active duty for training 
or inactive duty for training should be 
separately noted. 

Also, request copies of the veteran's 
complete service medical records, to 
include all periods of National Guard 
duty (including from the Ohio and South 
Carolina National Guard) and all 
entrance and separation physicals and 
clinical records from the appropriate 
sources, i.e., the Adjutant General, the 
National Personnel Records Center, etc.

2.  Make arrangements to obtain the 
veteran's complete treatment records for 
multiple sclerosis from Jeff A. 
Benjamin, D.O.; the Medical University 
of South Carolina; and Dr. Gammon.  

Dr. Benjamin has provided statements 
summarizing his treatment of the 
veteran.  In requesting his treatment 
records, it should be emphasized that 
actual treatment records, as opposed to 
summaries, are required.

3.  Make arrangements to obtain a copy 
of any SSA decision denying or granting 
disability benefits to the veteran.  
Request from SSA copies of all the 
documents or evidentiary material that 
was used in considering the veteran's 
claim for disability benefits.

4.  Make arrangements to obtain any 
records relating to the Workers' 
Compensation claim filed by the veteran.  
Any assistance by the appellant in 
obtaining such records should be 
requested if necessary.

5.  Make arrangements for the veteran to 
be afforded an examination by a 
specialist in neurological diseases.  
The claims file and a separate copy of 
this REMAND must be made available to 
and reviewed by the doctor in 
conjunction with the examination.  The 
doctor should indicate in the report 
that the claims file was in fact 
reviewed in conjunction with the 
examination.  Any indicated tests, as 
determined to be appropriate by the 
doctor, should be accomplished.

The doctor is requested to provide an 
opinion as to the date of onset of the 
veteran's multiple sclerosis.  

The doctor should state whether it is at 
least as likely as not that multiple 
sclerosis had its onset during active 
service from March 1990 to September 
1993, or within seven years after the 
veteran's separation from service on 
September 13, 1993.  

If the veteran fails to report for 
examination, the claims folder should be 
reviewed by a specialist in neurological 
diseases in order to obtain the 
requested opinion.

The doctor must provide a comprehensive 
report including complete rationale for 
all opinions and conclusions reached. 

6.  Finally, readjudicate the veteran's 
claim with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
veteran, he should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and 
comply with due process considerations.  No inference should 
be drawn regarding the final disposition of this claim as a 
result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006). 

